Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 1 of 11 PageID #: 5895



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  EDWARD BUTOWSKY,                              §
                                                §
                         Plaintiff,             §
                                                §
  v.                                            § CIVIL ACTION NO. 4:19-cv-0180-ALM-KPJ
                                                §
  MICHAEL GOTTLIEB, et al.                      §
                                                §
                         Defendants.            §



                    DEFENDANTS VOX MEDIA AND JANE COASTON’S
                               REPLY IN SUPPORT OF
                   MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       FOR LACK OF PERSONAL JURISDICTION


         Defendants Vox Media and Jane Coaston (collectively, the “Vox Media Defendants”) file

  this reply in support of their motion to dismiss Plaintiff Edward Butowsky’s claims under Federal

  Rule of Civil Procedure 12(b)(2), and state as follows:

                                          INTRODUCTION

         Butowsky’s response to the Vox Media Defendants’ motion relies on an argument the Fifth

  Circuit has repeatedly rejected: that an out-of-state libel defendant who publishes an article online

  is subject to personal jurisdiction wherever the plaintiff resides. That is not the law. Under binding

  Fifth Circuit precedent, even when an online publisher knows the plaintiff resides in the forum,

  there is no jurisdiction unless the article’s “subject and sources” reflect the defendant’s attempt to

  target the forum. Here, neither the subject nor the sources of the Vox Articles focused on Texas.

  Texas is not mentioned in the articles, and none of the reporting took place here. These undisputed

  facts preclude the exercise of personal jurisdiction over the Vox Media Defendants, regardless of

  whether Coaston knew Butowsky lived here.
Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 2 of 11 PageID #: 5896



         Unable to find any Fifth Circuit authority to support his argument, Butowsky relies on a

  misinterpretation of the Supreme Court’s decision in Walden v. Fiore, 571 U.S. 277 (2014).

  Walden does not undermine the Fifth Circuit’s “subject and sources” test. It merely cites decades-

  old precedent holding that substantial circulation of a print publication in the forum can be an

  alternative basis to support personal jurisdiction over a nonresident publishing company. Id. at

  287-88 (citing Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 777 (1984)). The “circulation”

  test is distinct from the “subject and sources” test, and it does not apply here. Fielding v. Hubert

  Burda Media, Inc., 415 F.3d 419, 425 (5th Cir. 2005). The Fifth Circuit has repeatedly refused to

  apply the “circulation” test in the online context, where publication is global and does not involve

  the physical delivery of a product into the forum. Butowsky’s argument that the Court should

  disregard longstanding Fifth Circuit precedent on this issue would subject any online publication—

  anywhere in the world—to jurisdiction wherever a plaintiff might be known to reside. No authority

  cited by Butowsky supports such a radical departure from established jurisdictional principles.

         Thus, this Court should grant the Vox Media Defendants’ motion and dismiss the claims

  against them for lack of personal jurisdiction. If Butowsky intends to proceed with his claims

  against the Vox Media Defendants, he should do so in Washington, D.C., where he is already

  litigating similar claims.

                                            ARGUMENT

         A.      Butowsky abandons any argument based on general jurisdiction.

         Butowsky’s response says nothing about general jurisdiction.           As a result, he has

  abandoned the issue. Taylor Pipeline Constr., Inc. v. Directional Rd. Boring, Inc., 438 F. Supp.

  2d 696, 706 (E.D. Tex. 2006) (arguments not addressed in response to dispositive motion deemed

  abandoned). That is not surprising—Supreme Court precedent requires that Butowsky show that

  the Vox Media Defendants are “at home” in Texas. Daimler AG v. Bauman, 571 U.S. 117, 139

                                                   2
Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 3 of 11 PageID #: 5897



  (2014). But Coaston lives and works in Washington, D.C., and she has no continuous and

  systematic contacts with Texas. Dkt. 221-1 ¶¶ 2-8. And Vox Media is incorporated in Delaware

  and headquartered in Washington, D.C., with its largest office in New York. Dkt. 221-4 ¶ 3.

  Because the Vox Defendants are clearly not “at home” in Texas, they are not subject to general

  jurisdiction.

          B.       Butowsky cannot establish specific jurisdiction over the Vox Media
                   Defendants under the Fifth Circuit’s “focal point” test for defamation claims.

          Butowsky also fails to offer any factual or legal basis for the Court to exercise specific

  jurisdiction over the Vox Media Defendants. The Fifth Circuit recognizes two alternative tests

  under which a libel plaintiff may establish personal jurisdiction over an out-of-state defendant:

                   Specific jurisdiction for a suit alleging the intentional tort of libel
                   exists for (1) a publication with adequate circulation in the state,
                   Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 773-74 (1984), or
                   (2) an author or publisher who “aims” a story at the state knowing
                   that the “effects” of the story will be felt there. Calder v. Jones, 465
                   U.S. 783, 789-90 (1984).

  Fielding, 415 F.3d at 425. Butowsky cannot invoke the Keeton “circulation” test because the Vox

  Articles were not published in any print medium; thus, there was no physical delivery into the

  state. The Vox Articles were posted on a public website, available worldwide. Butowsky also

  cannot satisfy the Calder “aims a story” test under established Fifth Circuit law. And, far from

  undermining binding Fifth Circuit precedent, the U.S. Supreme Court’s decision in Walden affirms

  the importance of Calder’s focus on whether the defendant specifically targeted the forum.

  Walden, 571 U.S. at 288-91 (emphasizing phone calls to forum-state sources and focus on forum-

  state events).

                   1.     Keeton jurisdiction requires “substantial circulation” of physical copies
                          in the forum, which is lacking here.

          In support of his argument that the Vox Media Defendants are subject to personal


                                                      3
Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 4 of 11 PageID #: 5898



  jurisdiction merely because they published the challenged articles on a public website, Butowsky

  relies on the Supreme Court’s 2014 decision in Walden v. Fiore—specifically on Walden’s cite to

  the Supreme Court’s 1984 decision in Keeton. Dkt. 226 at 3. Keeton, however, involved contacts

  that do not exist here: physical delivery of print copies. In Keeton, the Supreme Court found

  specific jurisdiction over Hustler because the magazine’s contacts with the state included 10,000

  to 15,000 monthly subscriptions. 465 U.S. at 772. In other words, the alleged libel in Keeton was

  physically delivered into the state through substantial print circulation. See Walden, 571 U.S. at

  285 (citing Keeton and noting that “physical entry into the State” creates “a relevant contact”).

         The Vox Media Defendants do not have any such contacts with Texas. They did not

  distribute the Vox Articles through print, or even digital, subscriptions. Rather, they published

  them on a public website, www.vox.com. Butowsky cannot identify any way in which Texas was

  specially targeted by this online publication. Under Butowsky’s formulation of the jurisdictional

  standards, any online publication would be subject to jurisdiction wherever a plaintiff resides. But

  under well-established and binding precedent from the Fifth Circuit, this is insufficient.

         The Fifth Circuit has repeatedly instructed against exercising specific jurisdiction in

  defamation cases based solely on the nationwide publication of the challenged statements. E.g.,

  Herman v. Cataphora, Inc., 730 F.3d 460, 465 (5th Cir. 2013) (no jurisdiction where allegedly

  defamatory statements posted to Above the Law’s website); Clemens v. McNameee, 615 F.3d 374,

  377, 379-80 (5th Cir. 2010) (no jurisdiction where allegedly defamatory statements published on

  Sports Illustrated’s website were not “directed to Texas residents any more than residents of any

  state”); Revell v. Lidov, 317 F.3d 467, 473 (5th Cir. 2002) (jurisdiction lacking because publication

  on Columbia University website “was not directed at Texas readers as distinguished from readers

  in other states”); Young v. New Haven Advocate, 315 F.3d 256, 263-64 (4th Cir. 2002) (no



                                                   4
Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 5 of 11 PageID #: 5899



  jurisdiction over out-of-state publisher based on publication of article on public website);

  Wakefield v. British Med. Journal Publ’g Grp., Ltd., 449 S.W.3d 172, 185-86 (Tex. App.—Austin

  2014, no pet.) (online availability of allegedly defamatory article insufficient to support

  jurisdiction under Keeton). All of these cases would have been decided differently if online

  publication were the jurisdictional equivalent of the “substantial” print circulation in Keeton.

                 2.      As applied by the Fifth Circuit, Calder jurisdiction requires that the
                         forum be the “focal point” of the story, which it was not here.

         As the Fifth Circuit noted in Clemens, the “most instructive” precedent for assessing

  specific jurisdiction in a case like this one is Calder. See Clemens, 615 F.3d at 379. The Fifth

  Circuit reads Calder to require that the forum be the “focal point” of the challenged publication,

  such that “(1) the subject matter of and (2) the sources relied upon for the article were in the

  forum state.” Fielding, 415 F.3d at 426 (emphasis added) (citing Revell, 317 F.3d at 474 & n.48).

  Butowsky does not fully address this test. Instead, he claims Coaston “wrote about events in

  Texas,” Dkt. 226 at 2, 4-5 (quoting Dkt. 207 ¶¶ 87-93), but the portions of the Third Amended

  Complaint that Butowsky cites refer to Coaston’s reporting on lawsuits filed in Washington, D.C.

  or New York, or to events outside of Texas.1 Texas is not mentioned in the articles, and none of

  the reporting is from Texas. Dkt. 221-1 ¶ 8. Thus, under binding Fifth Circuit precedent,

  Butowsky cannot establish Calder jurisdiction over the Vox Media Defendants.

                 (a)     Walden supports the Fifth Circuit’s “subject and sources” analysis.

         Butowsky argues, however, that the Calder test repeatedly applied by the Fifth Circuit has




  1
    Compare Dkt. 207 ¶¶ 87-93 (referring to statements like “the Riches’ story isn’t just about
  conspiracy theorists – it’s about a conspiracy of Fox News contributors who concocted a lie while
  purporting to be trying to find Seth’s killer”), with Dkt. 223-2 at 3-4 (containing quoted sentence
  between statements about how “emotional distress claims are incredibly difficult to prove in court”
  and “[t]he lawsuit alleges a conspiracy to create ‘fake news’”).

                                                   5
Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 6 of 11 PageID #: 5900



  been undermined by the Supreme Court’s decision in Walden. Dkt. 135 at 2-6. This is inaccurate.

  Walden did not overturn Calder, nor is it inconsistent with the Fifth Circuit’s application of Calder.

         Walden was not a defamation case—the plaintiff in Walden sued in Nevada, where he

  lived, for alleged Fourth Amendment search-and-seizure violations that occurred in Georgia,

  where he was searched. Walden, 571 U.S. at 281-82, 288-89. The Ninth Circuit had held that the

  defendant’s act of making a statement he knew would affect persons in the forum state meant that

  he had expressly aimed his conduct at the forum. Id. at 282. The Supreme Court reversed, finding

  mere knowledge that the effects of an intentional tort will be felt in the plaintiff’s home state is

  insufficient. Id. at 289. The Supreme Court distinguished Calder, noting that the defendants in

  Calder had made phone calls to the forum state and had written an article about the plaintiff’s

  forum-based activities. Id. at 287 (citing Calder, 465 U.S. at 788-89). This distinction mirrors the

  Fifth Circuit’s focus on the same types of contacts to assess whether jurisdiction is proper under

  Calder.2 See Clemens, 615 F.3d at 380; Fielding, 415 F.3d at 426; Revell, 317 F.3d at 474.

         No case holds that Walden overruled Calder or undermined the Fifth Circuit’s “subject and

  sources” test. To the contrary, courts—including Butowsky’s cited cases—have interpreted

  Walden as narrowing Calder. See, e.g., Sangha v. Navig8 ShipManagement Private Ltd., 882 F.3d

  96, 103 (5th Cir. 2018) (noting Walden clarified and narrowed Calder’s “effects” test). In Curry

  v. Revolution Laboratories, LLC, which is not a defamation case, the Seventh Circuit held Walden

  “confirmed that the inquiry into specific jurisdiction has not changed”—it focuses on the

  defendant’s contacts with the forum. 949 F.3d 385, 397 (7th Cir. 2020).3 Estate of Klieman v.


  2
    Walden also cited Keeton for the straightforward proposition that an intentional tort occurs where
  the harm is felt. Id. at 288 (quoting Keeton, 465 U.S. at 777). But, as discussed above, Keeton,
  does not apply because it involved physical delivery of print copies.
  3
    The Seventh Circuit has also held that publication on a website and knowledge of a plaintiff’s
  forum residence are insufficient to support jurisdiction under Walden. Advanced Tactical
                                                    6
Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 7 of 11 PageID #: 5901



  Palestinian Authority—also not a defamation case—found no jurisdiction, noting Walden rejected

  allowing “a plaintiff’s contacts with the defendant and forum to drive the jurisdictional analysis.”4

  Walden supports the Fifth Circuit’s “focal point” test; Butowsky is wrong to argue otherwise.

                 (b)     TV Azteca does not undermine the Fifth Circuit’s “subject and sources”
                         test.

         Butowsky is also wrong to rely on the Texas Supreme Court’s decision in TV Azteca v.

  Ruiz, 490 S.W.3d 29, 48-49 (Tex. 2016). Dkt. 226 at 5-7. Even if TV Azteca were inconsistent

  with Fifth Circuit precedent, that Fifth Circuit precedent would be binding on this Court on this

  federal due process issue. Southwest Offset, Inc. v. Hudco Publ’g Co., 622 F.2d 149, 152 (5th Cir.

  1980) (holding Texas Supreme Court’s minimum contacts analysis, a federal due process issue,

  is not binding on federal court because “the federal courts are not bound by state court

  determinations of what the Constitution requires”). And there is nothing inconsistent between TV

  Azteca and Fifth Circuit precedent, especially as it relates to online defamation cases. TV Azteca

  involved the special jurisdictional considerations that apply to television broadcasts in border

  regions, where a broadcast signal originates in one jurisdiction and is received in the neighboring

  jurisdiction. 490 S.W.3d at 38, 52. TV Azteca expressly stated that it was not deciding how Texas

  courts should determine specific jurisdiction in an online defamation case, and it held that the

  availability of the broadcast in the forum state—even when combined with knowledge that harm


  Ordinance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 801-02 (7th Cir. 2014) (“[I]f
  having an interactive website were enough . . . there is no limiting principle—a plaintiff could sue
  everywhere. [That] would violate the principles on which Walden and Daimler rest.”).
  4
    923 F.3d 1115, 1125 (D.C. Cir. 2019), cert. granted, judgment vacated sub nom. Estate of
  Klieman v. Palestinian Auth., No. 19-741, 2020 WL 1978929 (U.S. Apr. 27, 2020); see also Power
  Investments, LLC v. SL EC, LLC, 927 F.3d 914, 918-19 (6th Cir. 2019) (emphasizing that, even
  after Walden, courts should ask, as in Calder, if the defendants’ actions were “expressly aimed”
  at the forum, as the “focal point” of the defendants’ conduct, and finding jurisdiction in fraud case
  over defendant who built relationship with forum resident and communicated with him in the
  forum thousands of times for over a year).

                                                   7
Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 8 of 11 PageID #: 5902



  would be felt in the forum—is insufficient to support specific jurisdiction. Id. at 45-46.

         Nor are Vox Media’s and Coaston’s contacts in this case analogous to the contacts the

  Texas Supreme Court found sufficient in TV Azteca. Dkt. 226 at 7 (citing Vox Media’s Austin

  office and 19 Texas employees, Vox’s national publication, and the 6% of page views originating

  from Texas). In TV Azteca, the court found personal jurisdiction based on defendants’ “physically

  ‘enter[ing] into’ Texas to produce and promote their broadcasts,” including the particular program

  at issue, called Ventaneando, during the time when it aired the allegedly-defamatory stories. 490

  S.W.3d at 49-50. And the individual-defendant journalist who reported the allegedly-defamatory

  statements physically traveled to Texas “to promote her books about [Ventaneando], and to Dallas

  to host a live broadcast of Ventaneando.” Id. at 50. The court also noted that the defendants “had

  over 1.5 million viewers in South Texas” and admitted that Ventaneando was “one of the most

  successful and influential programs in Mexico, the United States, and other Latin American

  countries.” Id. By contrast, Vox Media’s Austin and Texas employees had no connection to the

  Vox Articles. Each Texas employee has sworn that he or she “had no involvement in the

  development or publication” of the Vox Articles and was “not involved in the newsgathering,

  writing or editorial process” for those Articles. See Dkts. 221-6 – 221-20 (declarations of Vox

  Media employees). In fact, many of them do not even work on content for Vox, but for other Vox

  Media publications like Polygon.com,5 or on non-editorial functions like software development

  and advertising.6 TV Azteca thus could not overturn the Fifth Circuit’s binding “subject and



  5
    See, e.g., Dkt. 221-10 ¶ 2 (Plante Decl.: Editor in Chief of Vox Media’s Entertainment and
  Gaming publication); Dkt. 221-11 ¶ 2 (Widner Decl.: Editor of Curbed Austin, about Austin real
  estate); Dkt. 221-12 ¶ 2 (Russell Decl.: Associate Editor of Eater Austin); Dkt 221-7 (McCarthy
  Decl.: Editor of Eater Dallas and Eater Houston).
  6
    See, e.g., Dkt. 221-13 ¶2 (Bakst Decl.: managing Vox Media’s human resources and recruiting
  teams).

                                                   8
Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 9 of 11 PageID #: 5903



  sources” test, nor does it support specific jurisdiction over the Vox Media Defendants.

                 3.      Butowsky offers no basis to support specific jurisdiction over Coaston.

         Even if Butowsky could identify a basis for exercising specific jurisdiction over Vox Media

  (he cannot), he offers no basis as to Coaston. Like the defendant in the Fifth Circuit’s most recent

  online defamation case, Herman v. Cataphora, Coaston’s statements were published on a public

  website and did not focus on the forum. Herman, 730 F.3d at 465-66. Similarly, just as the

  Herman court noted that Above the Law did not have a disproportionately high readership in the

  forum, the undisputed evidence shows that www.vox.com does not have a disproportionately high

  Texas readership. Only approximately 6% of the page views for the Vox Articles were from Texas

  readers. Dkt. 221-4 at ¶ 6. Thus, just as the Fifth Circuit found no specific jurisdiction over the

  author in Herman, Coaston is not subject to specific jurisdiction here.7

         Further factual development will not change this analysis. Given several opportunities to

  amend his complaint, Butowsky resorts to the implausible assertion that Coaston must have known

  every detail of each lawsuit she covered—including that Butowsky resided in Texas. Dkt. 226 at

  8-9; Innova Hosp. San Antonio, L.P. v. Blue Cross & Blue Shield of Ga., Inc., 995 F. Supp. 2d

  587, 615 (N.D. Tex. 2014) (courts need not credit conclusory allegations). Yet, even if this Court

  assumes that Coaston read every line of every filing in every case she referenced in the Vox

  Articles, that establishes (at best) constructive knowledge that Butowsky lives in Texas. And the

  Fifth Circuit has twice held that even actual knowledge of a plaintiff’s residence is not sufficient

  to establish personal jurisdiction. See Clemens, 615 F.3d at 380; Herman, 730 F.3d at 466. The



  7
   Texas’s 8.75% share of the U.S. population shows the articles lacked a disproportionately high
  Texas readership, with 6% of page views. Dkt. 226 at 7. This case is like Herman, 730 F.3d at 466,
  where Above the Law lacked a disproportionately high readership in Louisiana; not like Calder,
  where twice as many copies of the publication sold in California as in other states, 465 U.S. at 785.

                                                   9
Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 10 of 11 PageID #: 5904



   issue is not whether the plaintiff’s activities occurred in the forum, but whether the defendant’s

   statements focused on the forum. Herman, 730 F.3d at 465 (statements “never mentioned

   Louisiana”).

          C.      Butowsky will not be prejudiced by having to litigate any claims against the
                  Vox Media Defendants in Washington, D.C., where he is now litigating part of
                  this case.

          Butowsky fails to identify any Texas interest in adjudicating these claims against out-of-

   state defendants who reported on out-of-state events.8 If Butowsky genuinely wishes to litigate

   his frivolous claims, he should do so in Washington, D.C., where some of this case is already being

   litigated. See Dkt. 218-1.

                                            CONCLUSION

          The Vox Media Defendants respectfully request that the Court grant their Motion to

   Dismiss Third Amended Complaint under Federal Rule of Civil Procedure 12(b)(2).




   8
    Epstein v. Gary Television, Inc., cited by Butowsky, followed Calder, distinguishing mere online
   publication and finding jurisdiction when a reporter “interviewed [p]laintiff during a phone call to
   Texas,” researched Texas’s recording consent laws, and sent the broadcast to a Texas TV station.
   474 F. Supp. 2d 835, 841-42 (W.D. Tex. 2007).

                                                   10
Case 4:19-cv-00180-ALM-KPJ Document 234 Filed 05/08/20 Page 11 of 11 PageID #: 5905



                                               Respectfully submitted,

                                               /s/     Marc A. Fuller
                                               Thomas S. Leatherbury
                                               State Bar No. 12095275
                                               Marc A. Fuller
                                               State Bar No. 24032210
                                               Megan M. Coker
                                               State Bar No. 24087323
                                               Devin L. Kerns
                                               State Bar No. 24110081
                                               VINSON & ELKINS L.L.P.
                                               2001 Ross Avenue, Suite 3900
                                               Dallas, TX 75201
                                               Tel: 214.220.7700
                                               Fax: 214.999.7792
                                               tleatherbury@velaw.com
                                               mfuller@velaw.com
                                               megancoker@velaw.com
                                               dkerns@velaw.com

                                               Attorneys for Defendants
                                               Vox Media & Jane Coaston




                                  CERTIFICATE OF SERVICE

          The undersigned certifies that on the 8th day of May, 2020, a true and correct copy of the
   foregoing document was served via e-filing on all counsel of record.



                                             /s/ Marc Fuller
                                             Marc Fuller




                                                  11
